Citation Nr: 0021089	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-15 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a lung disability, to 
include asthma and residuals of a collapsed right lung.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The appellant served with on active duty for training from 
October 22, 1987 to January 3, 1988, on active duty from 
January 3 to January 27, 1988, and on active duty for 
training from January 28, to February 8, 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In May 1999, the Board remanded this 
case.  It has been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  Asthma clearly and unmistakably preexisted the 
appellant's active duty service.

2.  The appellant's preexisting asthma did not increase in 
severity during any period of military service, and a 
superimposed collapsed right lung was not demonstrated during 
such service.


CONCLUSIONS OF LAW

1.  The appellant's asthma clearly and unmistakably 
preexisted his military service, however, classified.  38 
U.S.C.A. § 1132 (West 1991).

2.  The appellant's preexisting asthma was not aggravated 
during any term of service, and a superimposed lung disorder, 
to include a collapsed right lung, was not incurred or 
aggravated during any period of military service, however, 
classified.  38 U.S.C.A. §§ 101(24), 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The service medical records show that no defects pertaining 
to the lungs were identified at an October 1987 enlistment 
examination.  The appellant did give a history of having had 
asthma when he was five or six years old.  

The service medical records reveal no complaints or findings 
pertaining to any lung disorder during any period of active 
duty for training.

The appellant began serving on active duty on January 4, 
1988.  On January 6, 1988, he was admitted to Walson Army 
Community Hospital after suffering an asthma attack.  At 
admission he revealed a history of two asthma attacks during 
the prior year, including one that required a term of 
hospitalization.  The appellant also revealed that he had 
been using an inhaler through January 4, 1988, and that after 
ceasing the use of the inhaler he developed dyspnea, some 
headaches, and a productive cough.  The January 1988 hospital 
admission resulted in a diagnosis of asthma.  The appellant 
was discharged from the hospital on January 25, 1988, and at 
discharge the examiners found that the appellant had asthma 
prior to service, and that it was not permanently aggravated 
by service.

Subsequently, an Entrance Physical Standards Board determined 
that because of his asthma, which it noted at that time was 
severe, the appellant was unfit for enlistment and should be 
separated from service.

In a letter dated August 1998, the appellant's mother stated 
that the appellant was diagnosed with bronchitis at the age 
of two.

In his substantive appeal filed in September 1998, the 
appellant gave the same account as in the August 1998 letter.  
He also said that when he was admitted to "the medical 
ward," the physician told him that he had a collapsed right 
lung.  Furthermore, he stated that he believed he "came into 
contact with something (gasses, etc.)."  

II.  Analysis

As a preliminary matter, the Board finds that the appellant's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  Hensley v. West, 212 F.3d 1255 
(Fed. Cir. 2000).  The Board further finds that VA has 
fulfilled any duty to assist.  38 U.S.C.A. § 5107.

The appellant contends that a preexisting lung condition was 
aggravated during that service, and this aggravation in turn 
caused a collapsed right lung.  As an etiological source for 
the aggravation the appellant points to in-service exposure 
to toxic gasses.

In general, service connection may be awarded to any 
"veteran" for disability resulting from injury or disease 
incurred in or aggravated by "active service."  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Direct service connection may 
be accorded a current disability when the evidence shows 
affirmatively that the disability resulted from injury or 
disease incurred in or aggravated by active service.  Id.  
Direct service connection may also be granted for any disease 
diagnosed initially after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d). 

A statutory presumption of soundness is available to a 
veteran who would establish incurrence of a disease, 
including a chronic disease, during active service.  The 
presumption provides that a veteran will be considered to 
have been in sound condition when examined, accepted, and 
enrolled for service except as to defects, infirmities, or 
disorders noted at the time in an examination report (as 
opposed to a medical history) or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to the service.  See 38 U.S.C.A. 
§§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) (1999).  
However, when, as here, the service took place other than 
during a period of war, only a veteran with active service 
for six months or more will be entitled to the presumption.  
38 U.S.C.A. § 1132.  

In this case the appellant's lungs were clinically normal at 
an October 1987 enlistment examination.  The appellant, 
however, only performed twenty-three days of active duty 
service, and not the requisite six months mandated by 38 
U.S.C.A. § 1132.  Therefore, he is not entitled to the 
presumption of soundness with respect to any preexisting lung 
disorder.  Hence, in light of the fact that the appellant 
required medical treatment within two days of commencing his 
term of active duty, and in light of the uncontradicted 
opinion of medical care providers in-service that a lung 
disorder preexisted service, the Board concludes that the 
appellant's asthma preexisted service.

The question therefore arises whether the preexisting asthma 
was aggravated 
in-service.  In this regard, a preexisting injury or disease 
will be presumed to have been aggravated by active military, 
naval, or air service where the claimant shows that there was 
an increase in disability during such service.  In order to 
rebut this presumption, the Secretary must present evidence 
containing a specific medical finding that the increase was 
due instead to the natural progress of the condition.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  
Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306, service connection may still be granted for a pre-
existing condition, provided that condition was aggravated 
during service.  The United States Court of Appeals for 
Veterans Claims has clarified that intermittent or temporary 
flare-ups during service of a preexisting injury or disease 
do not constitute aggravation.  Rather, the underlying 
condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

In this case, the only competent evidence of record as to 
whether the appellant's preexisting asthma was aggravated in-
service is that offered by the in-service examiners who found 
that this disorder was not permanently service aggravated.  
There is no competent opinion of record to the contrary, 
there is no competent evidence of a permanent worsening of 
the underlying condition, and any opinion offered by the 
appellant that his asthma was aggravated in-service is not a 
competent opinion in light of his lay status, and lack of 
training in the field of medicine.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As to whether a collapsed right lung was incurred in-service 
the record reveals no complaints, or findings pertaining to 
such a disability in-service, and the appellant has presented 
no competent evidence suggesting that he currently suffers 
from residuals of a collapsed lung that was incurred or 
aggravated in-service.  As such, this contention is without 
merit.

Accordingly, the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a lung disability, to 
include asthma and residuals of a collapsed right lung, is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

